Exhibit 10.41

 

CONFIDENTIAL TREATMENT REQUESTED. Portions of this Exhibit have been redacted
pursuant to a request for confidential treatment under Rule 24b-2 promulgated
under the Securities Exchange Act of 1934, as amended, and Rule 406 promulgated
under the Securities Act of 1933, as amended. Omitted information, marked
“[***]” in this Exhibit, has been filed separately with the Securities and
Exchange Commission together with such request for confidential treatment.

 

CUSTOMER DISTRIBUTION AGREEMENT

 

This Customer Distribution Agreement (the “Agreement”) is dated as of June 21,
2016 (the “Effective Date”) by and among United Natural Foods, Inc., a Delaware
corporation (“UNFI”), Tony’s Fine Foods, a California corporation (“Tony’s”) and
Albert’s Organics, a New Jersey corporation (“Albert’s”) (UNFI, Tony’s and
Albert’s being collectively referred to as “Supplier”), and Vitamin Cottage
Natural Food Markets, Inc., a Colorado corporation (“Customer”).

 

WITNESSETH:

 

WHEREAS, Customer desires to engage Supplier as a distributor of certain
products offered for sale by Supplier and ordered by Customer (the “Products”);
and

 

WHEREAS, Suppliers desire to accept such engagement under the terms and
conditions set forth herein.

 

Now, therefore, in consideration of the above premises and other good and
valuable consideration, the receipt, adequacy and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

1.     DISTRIBUTION. Supplier will distribute the Products to Customer, under
the terms and conditions set forth herein.

 

2.     TERM AND TERMINATION.

 

A.     The initial term of this Agreement (the “Initial Term”) will commence on
the Effective Date and will continue until May 31, 2021, subject to earlier
termination as set forth in Section 2.B. Thereafter, the Agreement will renew
automatically for successive one (1)-year periods (each a “Renewal Term”, and
collectively with the Initial Term, the “Term”) unless either party provides the
other party with written notice of its intention not to renew this Agreement at
least ninety (90) days prior to the expiration of the Initial Term hereof or the
applicable Renewal Term, as the case may be.

 

B.     This Agreement may be terminated:

 

i.     By Supplier or Customer, immediately upon written notice of termination,
in the event of a material breach of this Agreement by the other party, if such
breach continues uncured for a period of thirty (30) days after written notice
of such breach;

 

ii.     Automatically and without notice: (i) upon the institution by or against
either party of insolvency, receivership or bankruptcy proceedings; (ii) upon
either party’s making of an assignment for the benefit of creditors; or (iii)
upon either party’s dissolution or ceasing to do business; or

 

iii.     By an executed written agreement between Supplier and Customer.

 

 
1

--------------------------------------------------------------------------------

 

 

C.     Notwithstanding anything to the contrary in this Agreement or in any
ancillary documents, Supplier retains full rights to suspend shipments and
exercise a right of setoff against any payments owed to Customer in the event
Customer is delinquent in its payment obligations to Supplier.

 

3.     PRICING. Pricing, including all allowances and credits, is set forth on
Exhibit A attached hereto and incorporated herein.

 

4.     SALES SUPPORT.

 

A.     [***]. In addition, Tony’s and Albert’s will [***].

 

B.     [***]. For purposes of this Agreement, the term “Vendor” means the party
from whom Supplier purchases Products.

 

C.      UNFI, Tony’s and Albert’s will each supply [***].

 

D.     [***] will work with Customer to [***].

 

E.     [***], will process all pricing files, handle pricing functions and
administer any agreed-upon [***].

 

F.     In the event Customer determines that any of the Supplier personnel
identified in Sections 4.A through E is failing to perform his or her duties in
a competent and timely manner, Customer may request that Supplier replace the
relevant individual by providing written notice to Supplier. Such notice shall
describe in reasonable detail Customer’s reasons for replacing the individual in
question. Supplier will not unreasonably withhold any Customer request to
replace any such individual. If Supplier consents to Customer’s request to
replace the individual, Supplier will as promptly as reasonably practicable: (i)
remove the individual identified in Customer’s notice from servicing Customer
and (ii) provide a suitable replacement to perform the role in question.

 

5.     PROMOTIONS.

 

A.     Supplier will assist Customer with administering a monthly promotion
program for Customer’s account. These promotions may include selected national
and chain-specific promotions.

 

B.     Supplier requires [***] of lead time from Customer on final information
and estimated quantities for monthly promotions in order to insure maximum
service level performance.

 

C.     Supplier will present EDAP promotion pricing when available from any
Vendor, subject to the conditions negotiated between Customer and the Vendor.

 

 
2

--------------------------------------------------------------------------------

 

 

D.     In the event Supplier advances any promotional monies to the Customer on
behalf of any Vendor, [***].

 

6.     ADVERTISING.

 

A.     Supplier will provide such assistance as Customer may from time to time
reasonably request in connection with administering Vendor-sponsored quarterly
marketing programs, which may include print advertising, demos and event
marketing.

 

B.     In the event Supplier advances any advertising support monies to Customer
on behalf of the Vendor, [***].

 

C.     In the event Supplier acts on Customer’s behalf in processing
advertisements, Supplier will [***].

 

D.     In the event that Supplier acts on Customer’s behalf in processing
coupons, coupons will be billed back to the Vendor at [***].

 

E.     Any permitted deductions by either party must be supported by appropriate
documentation, including but not necessarily limited to ad copy, demo reports
and proof of performance.

 

7.     NEW ITEM INTRODUCTORY FEES.

 

A.     Supplier will provide such assistance as Customer may from time to time
reasonably request in connection with administering fees to the Vendor on behalf
of Customer for new item introductions (“New Item Introductory Fees”).

 

B.     Customer will as promptly as reasonably possible provide to Supplier
appropriate documentation from the Vendor or its authorized representative to
support New Item Introductory Fees.

 

C.     [***].

 

D.     [***].

 

8.     CUSTOMER CORE SETS. Supplier agrees to stock such new products as
requested by Customer that will become part of the Product(s) that will be
carried at all or substantially all of Customer’s stores (the “Customer Core
Sets”). All Vendors proposed by Customer to provide Customer Core Sets must meet
Supplier’s reasonable requirements, which will be promptly provided to Customer
upon request. Product requests that are not part of the Customer Core Sets will
be reviewed on a case by case basis. [***]Supplier Distribution Center (each, a
“DC”). If such Product does not meet this minimum, [***]. Supplier will use
reasonable commercial efforts to carry all Customer Core Sets in all the DCs.

 

 
3

--------------------------------------------------------------------------------

 

 

9.     PRIVATE LABEL PRODUCTS.

 

[***] (each, a “Private Label Product”). The cost charged by Supplier to
Customer for each Private Label Product shall equal [***]. Minimum sales for
Private Label Products shall be [***], with the exception of [***], which shall
be [***]. If any Private Label Product does not meet this sales minimum,
Supplier will have the right to discontinue such Product by providing written
notice to Customer. Supplier and Customer agree to review pricing in [***] from
the Effective Date; provided, however, that any change to the Private Label
Product pricing will be subject to the parties’ mutual agreement.

 

A.     Private Label Product SKUs must be shipped to Customer within sixty (60)
days of being received by Supplier; otherwise, the charges set forth below shall
apply:

 

 

i.

Dry freight: [***].

 

 

ii.

Frozen freight: [***].

 

B.     In the event that any Private Label Product is discontinued or
terminated, goes out of date or otherwise becomes unsaleable through no fault of
Supplier, Customer shall arrange for the delivery/removal from all DCs and shall
take full responsibility for any such inventory within [***] of being notified
by Supplier. Customer agrees to buy back any such inventory from Supplier.

 

C.     Supplier shall notify Customer in writing if any Private Label Product
SKU is: (i) approaching [***] from its expiration date, in the case of [***] and
(ii) [***] from its expiration date, in the case of [***]. Within [***] of
receiving such notice with respect to any Private Label Product, Customer shall
direct Supplier to either: (i) deliver all such Products that to Customer’s
stores; (ii) donate such Product and charge Customer at the applicable Cost of
Product; or (iii) destroy such product and charge Customer for the actual
disposal fees incurred, if any.

 

D.     Supplier agrees to provide slots for Customer’s re-packaged bulk at each
DC. Re-packaged bulk will be cross-docked to Customer’s distribution centers.

 

E.     Supplier agrees to take commercially reasonable efforts to prevent any
Private Label Product from being sold, distributed, conveyed or donated to any
distribution network, store, entity or person not approved in advance by
Customer. 

 

10.      SERVICE LEVEL. Supplier is committed to fill Customer’s orders for
Products at a rate of at least [***] (the “Service Level”), except that any
Products that Supplier is unable to procure due to over pulls, out of stock
issues (including “manufacturer outs” and “vendor outs”) and other factors as to
which Supplier has no control shall not count against Supplier for the purpose
of establishing the Service Level. Customer understands that its promotional
forecasting, if late or incomplete, will have a negative impact on the Service
Level and that Supplier shall not be responsible for upholding the Service Level
when Customer’s promotional forecasting is late or incomplete.  Should Customer
request that Supplier provide verification from Vendors or other manufacturers
that a particular Product was unavailable to Supplier, Customer will make such
request in writing and Supplier will request such proof from the Vendor or
manufacturer. Supplier will provide a weekly fill rate report and an under/over
report to Customer. If the fill rate goes below [***] for a [***], Supplier will
as promptly as practicable develop and implement an action plan designed to
regain the [***] fill rate. If, [***], the fill rate remains below [***]), the
parties will immediately schedule a meeting at Customer’s Headquarters, to
include the NGVC and UNFI CEOs (or their respective assigned proxies), to review
corrective action to ensure prompt resolution to bringing the fill rate back to
the [***] level.

 

 
4

--------------------------------------------------------------------------------

 

 

11.     CUSTOMER FEES. Customer may not impose any fees (whether by deduction or
invoice) without prior written authorization from Supplier. Such fees could
relate to, but may not be limited to, deliveries, incorrect UPC codes, file
transmission issues and/or pricing discrepancies. These fees will not be
accepted and all amounts will be the sole responsibility of the Customer,
including repayment of deductions if needed.

 

12.     NEW STORES AND RESET. Supplier will work with Customer on a new store
opening discount file. Customer must supply signed authorizations and must
continuously update this file. No credits will be issued for missing file
authorizations. Customer will use its reasonable commercial efforts to provide
the authorization file and new store order to Supplier [***] prior to shipment.
Customer is responsible for updating the file going forward. Supplier will apply
existing authorized deals on file in lieu of the authorization file from
Customer until the authorization file is on file with Supplier. Supplier will
not solicit deals on a “by store” basis. Supplier will extend “A” store open
deals to Customer until such time, if any, that Customer’s New Store Discount
Program is implemented.

 

13.     EDI PROGRAMS. Supplier will offer EDI programs, specifically transaction
sets 810, 880, 894, 856, 875, 895, 812 and 850.

 

14.     ORDERS AND DELIVERY.

 

A.     Once submitted, orders cannot be canceled without Supplier’s consent, not
to be unreasonably withheld. When it is impractical to produce the exact
quantity ordered, orders will be considered complete upon shipment of a
substantially identical quantity over or under the amount specified in the
order. Normal tolerances in specifications will be acceptable.

 

B.     For direct store deliveries (“DSDs”), UNFI requires a [***] minimum order
per store, per delivery. Delivery charges (calculated based on the total amount
of the DSD invoice) will be applied at the bottom of the invoice based on the
number of miles Customer’s store is located from the applicable DC per the chart
below:

 

Miles from

Delivery

UNFI DC

Charge

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 [***]

[***]

[***]

 

 
5

--------------------------------------------------------------------------------

 

 

C.     For DSD’s, Tony’s requires a [***] minimum order per delivery per store.
No DSD delivery charge will apply to any Tony’s order.

 

D.     For DSD’s, Albert’s requires a minimum [***] per order per store. No DSD
delivery charge will apply to any Albert’s order.

 

E.     Supplier will use commercially reasonable efforts to consolidate
deliveries where capabilities allow.

 

F.     Supplier shall not be charged or required to pay “lumper fees” or other
fees associated with handling Product after delivery at Customer’s dock.

 

G.     All deliveries shall be “drop and go” unless otherwise mutually agreed by
the parties.

 

H.     Supplier shall, at Supplier’s election, transport Products on Supplier
fleet or Customer-approved carriers to individual Customer stores. Supplier
shall comply with all applicable laws, including any regional or national
limitations or guidelines regarding deliveries.

 

I.     If a Customer store requests a change in a delivery time, Supplier will
use commercially reasonable efforts to meet such request. If changes are
required by municipal, residential or property owners on delivery hours, parking
of trucks, delivery routes, curfews, noise ordinances, lease covenants,
neighborhood covenants and/or operating hours, then Customer and Supplier will
work together to make the scheduling changes necessary to comply with such
restrictions.

 

J.     Products will be delivered palletized and shrink-wrapped and meet
Customer's quality standards and be free from damage, including, but not limited
to, temperature damage, and be free from evidence of rodents or insects.

 

K.     Title and risk of loss for Products purchased pursuant to this Agreement
shall pass upon delivery to the Customer’s store when delivered by Supplier
fleet or by independent carrier.

 

15.     FUEL SURCHARGE.

 

A.     For DSDs and cross-dock deliveries, Supplier will add a fuel surcharge
per the chart below. The price per gallon for setting the fuel surcharge will be
determined monthly using the prior month’s U.S. Weekly average from the U.S.
Department of Energy’s Weekly Retail On-Highway Diesel Price report found at
(www.eia.doe.gov). The monthly cost per gallon for any given month will be
calculated as follows: the average of the prior month's U.S. weekly average
prices (the sum of the four weekly prices, divided by four), rounded to two
decimal places using standard rounding. One fuel surcharge per delivery will be
applied to each Customer invoice.

 

 
6

--------------------------------------------------------------------------------

 

 

B.     The following Fuel Surcharge amounts will be billed directly to
Customer’s Corporate Headquarters on a monthly basis:

 

 Cost Per Gallon

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 Cost Per Delivery

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 Cost Per Gallon

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 Cost Per Delivery

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

16.     MERCHANDISING AND SERVICE. Supplier will provide merchandising resources
to assist with new store set ups and Plan-o-grams (schematics).

 

17.     PAYMENT TERMS AND CONDITIONS.

 

A.     East Region Customers will remit payment to the following address(es):

 

United Natural Foods, Inc.

PO Box 706

Keene, New Hampshire 03431

Attention: Accounts Receivable

 

Albert’s Organics

144 Commerce Boulevard

Logan Township, NJ 08085

Attention: Accounts Receivable

 

 
7

--------------------------------------------------------------------------------

 

 

B.     West Region Customers will remit payment to the following address(es):

 

United Natural Foods, Inc.

PO Box 742930

Los Angeles, CA 90074-2930

Attention: Accounts Receivable

 

 

Tony’s Fine Foods

3575 Reed Avenue

P.O. Box 1501

West Sacramento, CA 95605

Attention: Accounts Receivable

 

C.     Notwithstanding the provisions of subsections A and B above, payment may
be made by electronic funds transfer. Customer should contact Supplier’s
respective Accounts Receivable Departments (see Sections 17A and 17B, above) for
additional information.

 

D.      Payment terms are net [***] from the date of the invoice except for: (i)
new stores, in which case payment terms will be net [***] from the date of the
invoice on orders placed prior to opening through [***] after opening and (ii)
invoices dated within [***] of the end of each of Customer’s fiscal quarter, in
which case payment terms will be net [***] from the date of the invoice. For
purposes of this Subsection, new store orders include orders dated before the
opening date of each new store and invoices dated within [***] after the opening
date of each new store.

 

E.     All deductions require Advice of Correction (“AOC”) documentation from
Customer.

 

F.     Each Supplier invoice will contain an itemized description of the
Products ordered, all associated fees and charges and all applicable taxes
(exclusive of taxes based on Supplier’s income). In the event system issues
prevent non-itemized charges from appearing on invoices, such amounts will be
billed directly to Customer’s Corporate Headquarters on a monthly basis.
Supplier is responsible for charging the correct taxes with respect to the
Products identified on each invoice. Supplier may later make adjustments to the
extent any fees, charges or tax amounts are incorrect on any invoice.

 

G.     Customer will notify Supplier in writing of any dispute with respect to
any invoice. Customer will not be required to pay any amounts disputed in an
invoice until such dispute is resolved. Customer shall pay any amounts owed
within [***] of Supplier’s providing backup information sufficient to resolve
the dispute.

 

H.     Should Customer overpay any invoice, Supplier shall: (i) as promptly as
practicable provide written notice thereof to Customer and (ii) as directed by
Customer in a written notice to Supplier, either (a) immediately credit such
overpayment against future invoices for Products or (b) return the overpayment
to Customer within [***] after Customer’s request therefor. In the event no
written notice is received by Supplier, any overpayments discovered by Supplier
shall be remitted to Customer by check or electronic funds transfer within
fifteen (15) business days of Supplier’s discovery of such overpayment.

 

 
8

--------------------------------------------------------------------------------

 

 

18.     SUPPLIER’S REPRESENTATIONS, WARRANTIES AND COVENANTS. Supplier
represents, warrants and covenants to Customer as follows:

 

A.    Supplier (i) has sufficient personnel with adequate training and expertise
to perform its obligations as contemplated hereunder in the time frames
contemplated herein and (ii) will use reasonable care in the performance of its
obligations under this Agreement.

 

B.     Supplier has adequate processes and systems in place and has adequately
educated its personnel to fully comply with, and will fully comply with, all
federal, state and local regulations relating to handling and labeling of
organic Products, including, but not limited to, the National Organic Standards
as promulgated by the U.S. Department of Agriculture and such other federal,
state or local laws as may apply to Supplier as a handler or processor of
organic foods. Supplier acknowledges that Customer has placed substantial
reliance on Supplier to handle various foods for human consumption so as to not
invalidate any “organic” designation of such foods.

 

C.     Supplier has proper security safeguards in place to ensure the
confidentiality of all of Customer’s data as contained in Supplier’s computer
systems. All such systems will perform without material defect or error in
compliance with the performance standards set forth in this Agreement. Supplier
has a disaster recovery program in place to ensure that, in the event of a
catastrophic destruction of any portion of Supplier’s computer systems, wherever
located, Supplier will be able to recover all necessary data to continue to
perform its obligations hereunder.

 

D.     All the DCs servicing Customer will be maintained and operated in
accordance with Supplier’s warehousing and delivery standards and all applicable
laws. Such DCs have the operational systems required to support the obligations
of Supplier as set forth in this Agreement, and all such DCs have adequate
capacity to order, store and deliver Products in accordance with the terms of
this Agreement and in the amounts contemplated by Customer. All the DCs shall
have sufficient security measures in place prior to receipt of Products for
Customer to ensure that such Products are not tampered with or adulterated in
any manner, and that all such Products shall be maintained at temperatures and
other storage conditions necessary to preserve the freshness and integrity of
the Products.

 

E.     Supplier has a reliable recall system and policies in place including
appropriate tracking, coding and accounting systems for all Products.

 

F.     All Products are guaranteed to be in saleable condition at the time of
pickup/delivery. While specific “expiration dates” will vary from product to
product, most [***] will have a minimum of [***] shelf life and most [***]
(which include, without limitation, all [***]) will have a minimum of [***]
shelf life, with the exception of: (i) [***], which will have a minimum of [***]
shelf life and (ii) [***], which will have a minimum of [***] shelf life.
Minimum shelf life [***] include the day of delivery. For Tony’s and Albert’s
minimum shelf life guarantees, see Exhibit A, Section 7A, below.

 

G.     Supplier will observe the Continuing Quality Guarantee standards set out
in Exhibit B.

 

 
9

--------------------------------------------------------------------------------

 

 

H.     Supplier has full power and authority to execute, deliver and perform
this Agreement.

 

I.     This Agreement has been duly and validly authorized, executed and
delivered by Supplier and constitutes a valid and binding agreement enforceable
against Supplier in accordance with its terms, except to the extent that such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws relating to creditors' rights generally
and by principles of equity.

 

19.     CUSTOMER’S REPRESENTATIONS AND WARRANTIES. Customer represents, warrants
and covenants to Supplier as follows:

 

A.     Customer has full power and authority to execute, deliver and perform
this Agreement.

 

B.     This Agreement has been duly and validly authorized, executed and
delivered by Customer and constitutes a valid and binding agreement enforceable
against Customer in accordance with its terms, except to the extent that such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws relating to creditors' rights generally
and by principles of equity.

 

20.     COMPLIANCE WITH LAWS.

 

A.     Each party covenants and agrees during the Term it will fully comply with
all applicable laws, ordinances, regulations, licenses and permits of or issued
by any federal, state or local government entity, agency or instrumentality
applicable to its responsibilities hereunder. Each party agrees that it shall
comply with all certification procedures and regulations. Each party shall
promptly notify the other party after it becomes aware of any material adverse
proposed law, regulation or order that, to its knowledge, may or does conflict
with the parties’ obligations under this Agreement. The parties will then use
reasonable efforts to promptly decide whether a change may be made to the terms
of this Agreement to eliminate any such conflict or impracticability.

 

B.     In connection with any organic Products, Supplier shall take all such
actions as are required by any federally recognized certifying organization (or
as required by law) in order for such Products to be certified as organic,
including, without limitation, the maintenance of any required documentation and
the taking of the necessary precautions to prevent Product compromise. Supplier
shall provide its organic certifications to Customer at Customer’s request.

 

21.     AUDIT RIGHTS.

 

A.     No more than [***], Customer shall have the right, upon [***] prior
written notice and at Customer’s expense, to: (i) verify Supplier’s performance
of its obligations hereunder, including, without limitation, [***]; (ii) confirm
that Supplier [***]; and (iii) audit [***]. To the extent Supplier is prevented
from providing any information requested by Customer due to confidentiality
obligations to a third party, Supplier will make commercially reasonable efforts
to provide the requested information in redacted or abbreviated form.

 

 
10

--------------------------------------------------------------------------------

 

 

B.     Customer may use its own internal auditors [***]. Any such audit or
inspection shall be conducted during Supplier’s normal business hours at a time
mutually convenient to the parties.

 

C.     Supplier shall cooperate with each Customer audit or inspection and
provide such assistance as is reasonably required in carrying out any such audit
or inspection. The parties shall cooperate to minimize any disruption caused by,
and the cost incurred by Supplier in connection with, any such audit or
inspection.

 

D.     Following each audit or inspection, Customer and Supplier will: (i) meet
to review the results of the audit or inspection and (ii) use reasonable
commercial efforts to mutually agree on the most appropriate way to remediate
any deficiencies identified in such audit or inspection.

 

E.     To the extent that an audit performed by Customer reveals any error or
incorrect charging (overcharge or undercharge) in any Supplier invoice that
[***].

 

F.     Customer shall bear the costs of any audit or inspection, unless such
audit or inspection reveals a material discrepancy in the information previously
supplied by Supplier, in which case the costs of the audit will be borne by
Supplier.

 

G.     Supplier will retain all its books and records (in any form or media)
relating to this Agreement for a minimum period of [***] following the
expiration or termination of this Agreement.

 

22.     INSURANCE.

 

A.     At the time of execution and throughout the Term, Supplier shall, at its
own cost and expense, carry and maintain the insurance coverage listed below
with insurers having a “Best’s” rating of A VII.

 

i.     Workers' Compensation Insurance with statutory limits as required in the
state(s) of operation; and providing coverage for any employee entering onto
Customer’s premises, even if not required by statute.

 

ii.     Commercial General Liability Insurance covering claims for bodily
injury, death, personal injury or property damage occurring or arising out of
the performance of this Agreement. The limits of insurance shall not be less
than [***] per occurrence with a general aggregate limit of [***].

 

iii.     Product Liability Insurance with limits of not less than [***] per
occurrence.

 

iv.     Comprehensive Automobile Liability Insurance covering the ownership,
operation and maintenance of all owned, non-owned and hired motor vehicles used
in connection with the performance of this Agreement, with limits of at least
[***] per occurrence.

 

v.     Umbrella or Excess Liability Insurance with limits not less than [***]
per occurrence that provides additional limits for employer’s liability,
commercial general liability, automobile liability and products liability
insurance.

 

 
11

--------------------------------------------------------------------------------

 

 

ii.     Supplier will provide Customer with certificates of insurance evidencing
all of the referenced insurance policies, which will provide that: (i) such
insurance will not be materially modified or cancelled unless Customer has been
given at least thirty (30) days’ advance written notice thereof; and (ii) such
certificates will be renewed annually or as policy renewals occur. Limits of
liability may be maintained through a combination of primary and excess
policies.

 

23.     CONFIDENTIAL INFORMATION.

 

A.     As used herein, the term “Confidential Information” means any non-public,
confidential or proprietary information relating to either party or its
Affiliates (the “Disclosing Party”) that is furnished, disclosed or made
accessible by the Disclosing Party to the other party (the “Receiving Party”)
hereunder, whether verbally or in writing (including, but not limited to, trade
secrets, business plans, marketing plans, financial data, specifications,
models, samples, computer programs and documentation). All Confidential
Information will remain the property of the Disclosing Party and no license or
other rights in or to any Confidential Information are granted by virtue of this
Agreement.

 

B.     Confidential Information will not include any information that: (i) is in
the possession of or known to the Receiving Party as of the Effective Date, as
evidenced by documentation; (ii) is or becomes publicly available through no
fault of the Receiving Party; (iii) is independently developed by the Receiving
Party without the use of any Confidential Information; (iv) is obtained by the
Receiving Party from a third party without breach by such third party of any
obligation of confidence with respect to the information disclosed; or (v) is
required to be disclosed pursuant to the order or requirement of a court,
regulatory agency, or other government body of competent jurisdiction. If the
Receiving Party is subject to an order or requirement to disclose Confidential
Information, it: (i) will notify the Disclosing Party immediately of such order
or requirement to disclose (unless prohibited by such court, agency or
government body) and use reasonable efforts to resist, or to assist the
Disclosing Party in resisting, such disclosure and, if such disclosure must be
made, to obtain or assist in obtaining a protective order or comparable
assurance that the Confidential Information disclosed will be held in confidence
and not be further disclosed absent the Disclosing Party’s prior written consent
and (ii) disclose only those portions of the Disclosing Party’s Confidential
Information as are necessary to comply with such order or requirement.

 

C.     The Receiving Party agrees: (i) to use the Confidential Information
solely for the purpose of performing its obligations and exercising its rights
under this Agreement; (ii) to make only such number of copies of any
Confidential Information as may be reasonably necessary for the purpose of
performing its obligations and exercising its rights under this Agreement; and
(iii) not to disclose any Confidential Information to any third party, except to
those of its employees who have a need to know such Confidential Information for
purposes of fulfilling the Receiving Party’s obligations hereunder and who are
bound in writing to maintain the confidentiality of such Confidential
Information. The Receiving Party will be responsible for any breach of this
Section 23 by its employees.

 

D.     Upon the expiration or termination of the Agreement, or at any time upon
the Disclosing Party’s request, the Receiving Party will promptly return to the
Disclosing Party or, at the Disclosing Party’s direction, destroy all
Confidential Information, in whole or in part, in whatever format, including any
copies thereof.

 

 
12

--------------------------------------------------------------------------------

 

 

E.     The Receiving Party agrees that monetary damages will not be a sufficient
remedy for any breach of its obligations under this Section 23 and that, in the
event of such a breach, the Disclosing Party will be entitled to equitable
relief, including injunction and specific performance. Such equitable relief
will be in addition to other remedies at law or in equity that are available to
the Disclosing Party.

 

F.     The provisions of this Section 23 will survive for two (2) years
following the expiration of termination of this Agreement.

 

24.     MISCELLANEOUS.

 

A.     Force Majeure. Neither party will be liable for any delay or failure in
the performance of this Agreement, or in the delivery or shipment of goods, or
for any damages suffered by the other party by reason of such delay or failure,
if such delay or failure is, directly or indirectly, caused by, or in any manner
arises from a “Force Majeure” event, which for purposes of this Agreement means
fires, floods, accidents, civil unrest, acts of God, war, governmental
interference or embargoes, strikes, labor difficulties, shortage of labor, fuel,
power, materials, or supplies, transportation delays, or any other cause or
causes (whether or not similar in nature to any of these hereinbefore specified)
beyond Supplier’s reasonable control. In the event of a Force Majeure event, the
party so affected shall, as promptly as reasonably practicable, give reasonable
written notice to the other party of the cause and shall take whatever
reasonable steps are necessary to relieve the effect of such cause as rapidly as
possible. All orders are accepted with the understanding that they are subject
to Supplier’s ability to obtain the necessary Products, and all orders as well
as shipments applicable thereto are subject to Supplier’s current manufacturing
schedules, and government regulations, orders, directives, and restrictions that
may be in effect from time to time.

 

B.     Indemnification; Limitation on Liability.

 

i.     As a distributor, Supplier employs reasonable efforts to obtain
representations and warranties from its vendors that they comply with all local,
state, regional, provincial and federal regulations regarding the manufacture,
storage, transportation and distribution of food, food products and non-food
products, in addition to all applicable labeling regulations. Notwithstanding,
Supplier is not the manufacturer of the Products, however, and, except as set
forth in this Agreement or the Exhibits hereto, makes no representations and/or
warranties with respect to the manufacture of the Products.

 

ii.      Supplier will indemnify, defend and hold harmless Customer and its
parent, subsidiaries affiliates, stockholders, directors, officers, employees,
agents, representatives, successors and assigns from and against any and all
demands, claims, liabilities, losses, judgments, settlements, penalties, costs,
expenses, fees (including reasonable fees of any attorneys), interest, liens,
encumbrances, causes of action, damages of any kind and any other obligations
(together “Damages”) sought by any third-party, alleging, arising out of or
relating to: (i) any actual or alleged violation by Supplier of any federal,
state or local law, including any statute, ordinance, administrative order, rule
or regulation (including any violation of any applicable federal, state or local
laws relating to any Product, including any label, packaging or invoice
associated with such Product); (ii) any negligence or willful misconduct of
Supplier or any of its employees or agents; (iii) the breach of any term of this
Agreement; (iv) injury due to the presence or activities of Supplier or any of
its employees or contractors at any Customer store or other property; (v) any
Product’s infringement or misappropriation of any patent, trademark, trade name,
trade dress, copyright, trade secret or proprietary right of any third party;
(vi) injury to any person, or any other damage or loss alleged to have resulted
from the Product having been adulterated or misbranded within the meaning of any
applicable federal, state or local law or regulation; (vii) any defect involving
the packaging, labeling, packing, shipping and/or invoicing of Product; or
(viii) any Product recall or withdrawal or safety notice initiated as a result
of a request by a government agency, local health authority or consumer
protection agency or court action because of or resulting from a condition which
existed at the time of delivery of the Product to any Customer Store.

 

 
13

--------------------------------------------------------------------------------

 

 

iii.      Supplier acknowledges that it generally obtains indemnification
agreements from the various manufacturers, suppliers, vendors or distributors of
the Products it purchases and sells. Supplier agrees to indemnify, defend and
hold harmless Customer and its parent, subsidiaries affiliates, stockholders,
directors, officers, employees, agents, representatives, successors and assigns
from and against  any and all Damages (including but not limited to, personal
injury, illness or death of any person) arising from or pertaining to the
handling, shipment, delivery, condition of, consumption or use of any Product
(other than Private Label Products), without regard to any negligence by
Supplier related to such Product. Supplier’s obligation to indemnify Customer
for any Liabilities arising from any Products sold to Customer shall exist
regardless of the existence or nonexistence of any such indemnification
agreements from any Product manufacturer, supplier, vendor or distributor.
Indemnification under this section does not extend to Damages arising out of any
Private Label Products, except where the Liability is attributable to the
negligence or intentional acts or omissions of Supplier.

 

iv.     Supplier shall not be required to defend and indemnify any claim to the
extent such claim arises from the negligence or the intentional act or omission
of Customer or a customer of Customer.

 

v.     Customer will notify Supplier within a reasonable time after it becomes
aware of any indemnification claim hereunder. Notwithstanding the foregoing,
Customer’s failure to provide any such notice to Supplier shall not relieve the
Supplier of or from any of its indemnification obligations hereunder, except to
the extent that Supplier suffers prejudice as a result of such failure.

 

vi.     The parties hereto shall cooperate in the prosecution or defense of any
third party claim and shall furnish such records, information and testimony and
attend to such proceedings as may be reasonably requested in connection
therewith. Supplier shall make no settlement of any claim which would give rise
to liability on the part of Customer without Customer’s prior written consent,
and Customer shall not be liable for the amount of any settlement effected
without its prior written consent.

 

vii.      EXCEPT AS SET FORTH IN THIS AGREEMENT AND THE EXHIBITS HERETO,
SUPPLIER MAKES NO WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE. CUSTOMER’S EXCLUSIVE
REMEDIES ARE SET FORTH IN THIS AGREEMENT. Neither party shall be liable to the
other for consequential, incidental, indirect, punitive or special damages,
including commercial loss and lost profits, however caused and regardless of
legal theory or foreseeability, directly or indirectly arising under this
Agreement, even if such party has been apprised of the possibility of such
damages.

 

 
14

--------------------------------------------------------------------------------

 

 

C.     Dispute Resolution; Governing Law.

 

i.     The parties agree to handle any and all disputes arising out of this
Agreement in accordance with the dispute resolution process set forth in this
Section 24.C.

 

ii.     The parties shall first attempt to resolve any dispute in the normal
course of business through their respective employees having direct operational
responsibility for the relevant subject area. Any and all disputes between the
parties which are not resolved in the normal course of business shall be
promptly referred to the Chief Executive Officers of UNFI and Customer or their
proxies, who will have sixty (60) days from the date of the referral to
investigate, negotiate and resolve the dispute, unless the parties agree in
writing to extend such period. If the Chief Executive Officers (or their
proxies) are unable to resolve the dispute within such sixty (60) days period
(as it may be extended), then the dispute may be resolved pursuant to Subsection
(iii) below.

 

iii.     Governing Law, Venue and Jurisdiction.      This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware,
without regard to the conflict of law principles thereof. The federal and/or
state courts of Delaware will have exclusive personal and subject matter
jurisdiction over, and the parties each hereby submit to the venue of such
courts with respect to, any dispute arising pursuant to this order, and all
objections to such jurisdiction and venue are hereby waived. The parties consent
to service of process permitted under Delaware law or by certified mail, return
receipt requested.

 

iv.     Notwithstanding anything herein to the contrary, in the event either
party breaches its confidentiality obligations under Section 23, the other party
shall immediately be entitled to obtain injunctive or other equitable relief in
any court of competent jurisdiction.

 

D.     Entire Agreement. Other than any credit applications, this Agreement and
any attached schedules contain the entire agreement between Supplier and
Customer regarding the distribution of Products by Supplier and supersede all
prior written or oral agreements regarding distribution of Products. Without
limiting the generality of the foregoing, this Agreement supersedes that
Distribution Agreement dated as of June 1, 2008 by and between Customer and
UNFI, as amended (the “Prior Agreement”). The Prior Agreement shall terminate
upon the execution of this Agreement.

 

E.     Publicity. No press release or general public disclosure regarding this
Agreement shall be issued by either party without the other party’s prior
written approval of the form, content and timing of such press release or
general public disclosure, except as may be required by applicable law or the
rules of any securities exchange. Neither party shall use the other party’s
names, marks, codes, drawings, specifications in any advertising, promotional
efforts or publicity of any kind without the prior written permission of the
other party as to the time, manner, format and media.

 

F.     Modification and Waiver. No modification of any term or provision of this
Agreement will be enforceable unless set forth in a writing executed by both
parties. No waiver of any term or provision of this Agreement will be
enforceable unless set forth in a writing executed by the party sought to be
charged. The waiver by either party hereto of any of its rights or breaches by
the other party under this Agreement in a particular instance will not be
construed as a waiver of the same or different rights or breaches in subsequent
instances. Without limiting the generality of the foregoing, the acceptance by
Supplier of any partial payment due hereunder will not establish a custom or
waive any rights of Supplier to enforce prompt payments hereunder.

 

 
15

--------------------------------------------------------------------------------

 

 

G.     Assignment. This Agreement may not be assigned by either party without
the other party’s prior written consent (which consent shall not be unreasonably
withheld or delayed). Notwithstanding the foregoing, either party may assign its
interests hereunder, without obtaining the consent of the other party, to: (i)
any entity that controls, is controlled by or is under common control with the
assigning party or (ii) any person or entity that acquires all or substantially
all the assigning party’s assets or shares of capital stock, provided (a) the
assigning party provides written notice of such assignment to the other party
within ten (10) days of such assignment; (b) the assignee agrees in writing to
be bound by and observe the terms of this Agreement; and (c) the assignee
satisfactorily completes Supplier’s credit application, unless such assignee is
a pre-existing customer of Supplier.

 

H.     Notices. Any written notices required in this Agreement may be made by
personal delivery, facsimile, electronic mail, overnight or other delivery
service, or first class mail. Notices by facsimile or electronic mail will be
effective when transmission is complete and confirmed; notices by personal
delivery will be effective upon delivery; notices by overnight or other delivery
services will be effective when delivery is confirmed; and notices by mail will
be effective four business days after mailing. The notice address for each party
is set forth below the signatures, and is subject to change upon written notice
thereof.

 

I.      Severability. In the event any provision of this Agreement shall for any
reason be held to be invalid, illegal or unenforceable in any respect: (i) such
provision shall be fully severable; (ii) this Agreement shall be construed and
enforced as if such invalid, illegal or unenforceable provision had never
comprised a portion of this Agreement; and (iii) the remaining provisions of
this Agreement shall not be affected by such invalid, illegal or unenforceable
provision or by its severance from this Agreement. Furthermore, in lieu of such
invalid, illegal or unenforceable provision, there shall be added automatically
as part of this Agreement a provision as similar in substance to such invalid,
illegal or unenforceable provision as may by possible and be valid, legal and
enforceable.

 

J.      Counterparts; Execution. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together will
constitute one and the same document. Delivery of an executed signature page of
this Agreement by facsimile transmission or electronic photocopy (i.e., a “pdf”)
shall be effective as delivery of a manually executed counterpart hereof.

 

[Signature page follows]

 

 
16

--------------------------------------------------------------------------------

 

 

In witness whereof, the parties have duly executed this Agreement as evidenced
by the signatures of their duly authorized representatives as of the Effective
Date.

 

Vitamin Cottage Natural

 

UNITED NATURAL FOODS, INC.

  FOOD MARKETS INC.         

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kemper Isely

 

By:

[***]

 

Name:

Kemper Isely

 

Name:

[***]

 

Title:

Co-President

 

Title:

[***]

 

Date:

June 21, 2016

 

Date:

June 21, 2016

 

 

 

 

 

 

             

12612 West Alameda Parkway

 

313 Iron Horse Way

 

Lakewood, CO 80228

 

Providence, RI 02908

 

Email: Kemper@naturalgrocers.com

 

Fax No: 877-775-6476

 

 

 

 

Email:

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tony’s Fine Foods

 

 

 

 

 

 

 

 

 

 

By:

[***]

 

 

 

 

Name:

[***]

 

 

 

 

Title:

[***]

 

 

 

 

Date:

June 21, 2016

                     

 

 

 

3575 Reed Avenue

 

 

 

 

West Sacramento, CA 95606

 


 

 

 

 

ALBERT'S ORGANICS

 

 

 

 

 

 

 

 

 

 

By:

[***]

 

 

 

 

Name:

[***]

 

 

 

 

Title:

[***]

 

 

 

 

Date:

June 21, 2016

 

 

 

 

 

 

 

           

 

 

 

144 Commerce Boulevard

 

 

 

 

Logan Township, NJ 08085

 

 

 

 

 

 

 

 

 

 

With a copy to:

 

 

 

 

United Natural Foods, Inc.

 

 

 

 

313 Iron Horse Way

 

     

Providence, RI 02908

                 

Attn: Office of General Counsel

 

 

 
17

--------------------------------------------------------------------------------

 

 

 

 

EXHIBIT A

 

PRICING

 

1.     DEFINITIONS

 

A.     Contracted Cost means [***].

 

B.     Contracted Products means those Products governed by an agreement between
the Customer and the vendor of the Products that prescribes the Contracted Cost
for such Products.

 

C.     Cost of Product means [***]. Cost of Product will not be adjusted for,
and Customer will not be entitled to, [***]. In addition, Cost of Product will
not be reduced by [***]. Vendors will include, without limitation, third-party
affiliates and divisions of Supplier. Any invoice that forms the basis for Cost
of Product may contain [***].

 

2.     PRICING

 

A. Tony’s and Albert’s will distribute all Products ordered by Customer in the
categories described below in Section 2B. The “Sell Price” of the Product
equals: [***]. Sell Price is exclusive of all city, state, and federal excise
taxes, including, without limitation, taxes on manufacture, sales, receipts,
gross income, occupation, use and similar taxes. Wherever applicable, any tax or
taxes (other than taxes based on Supplier’s income) will be added to the invoice
as a separate charge to be paid by the Customer.     

 

B. Tony’s and Albert’s products (excluding produce) will be priced per Category
per the chart below.

 

      [***]              

Categories

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

[***]

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

[***]

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

[***]

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

[***]

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

[***]

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

[***]

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

[***]

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

[***]

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 
1

--------------------------------------------------------------------------------

 

 

Tony’s and Albert’s will review pricing every [***] for potential changes in Net
Weekly Average Store Purchases. Customer will receive a [***] notification prior
to any change in the applicable Mark-Up Percentage. New pricing will be
activated [***] post quarter-end.

 

Item price changes (except produce and high commodities products) will be
presented with a [***] lead time and will be implemented by the Effective Date.
Supplier reserves the right to correct erroneous published descriptions or
prices immediately.

 

C. Based on an annual sales volume (calculated on a calendar year basis) of
[***], UNFI will charge [***]. UNFI agrees that Customer will be entitled to
such pricing for the period between the Effective Date and December 31, 2016.
Should Customer’s annual purchase volume fall below [***], UNFI reserves the
right to [***]. Customer will receive [***] prior written notification from UNFI
prior to any change in [***]. UNFI will take all technical and other steps
reasonably necessary to ensure Customer’s ability to use [***] as expeditiously
as possible. Provided UNFI has fulfilled such obligation, [***].

 

3.     [***]

 

4.     DISPUTES. If Customer disputes any pricing, Customer will so notify
Supplier and the parties will diligently attempt to resolve the pricing issue.
If the dispute cannot be resolved within [***], the Products in question may be
removed from availability to Customer by Supplier. Once the dispute is resolved,
the Products will be reinstated.

 

5.     REBATES

 

A.     Growth Incentive Rebate: Supplier will provide Customer with [***] based
upon the following criteria:

 

1)     [***].

 

2)     Future years will be based upon the following chart:

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

3)     [***].

 

4)     [***].

 

B.     Blue Marble Brands (BMB) Rebate: Blue Marble Brands LLC will provide
[***] for the following brands:

 

[***]

 

 
2

--------------------------------------------------------------------------------

 

 

 [***].

 

1)     [***].

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

2)      [***].

 

C.     [***].

 

6. SUPPLIER CREDIT POLICY

 

A.   Requesting Credit:

 

1)     At time of delivery, all pallet, box, tote, piece count discrepancies
must be noted on the billing manifest. A signed billing manifest acknowledges
receipt of items as verified by the driver.

 

2)     For UNFI, all credits must be requested within [***] after delivery; for
Tony’s all credits must be requested within [***] hours after delivery; and for
Albert’s all credits must be requested within [***] after delivery for fresh
produce and within [***] for non-produce items. For Albert’s, produce claims
reported after [***] period will not be accepted.

 

3)     Bulk items are subject to insect contamination. Please inspect all items
promptly. We cannot issue credit for any claims reported more than [***] after
delivery.

 

4)     The following information must be supplied when requesting credit/Product
pickup.

 

a) Store name, account number, invoice number, Supplier item code or UPC, and
item description.

 

b) Quantity – please note which you are requesting, eaches or case credit
(partial case credit may be given for damaged items).

 

 
3

--------------------------------------------------------------------------------

 

 

c) Reason for credit.

 

d) Mispicks – please provide information on the item that was ordered and not
received (mispicked), and not the item that was actually received. The Supplier
“pull sticker” will have the necessary information.

 

5)  As part of our credit process, all claims are subject to research before
being approved.

 

B.  Returning Product:

 

1)     All returns must be approved by the Supplier’s respective Credits
Department prior to being returned and must be in original cartons/packages,
free of price tags and in saleable condition, or NO credit will be issued.
Authorized returns will be picked up via the UNFI driver on your next delivery.
UNFI’s drivers cannot accept returns without pre-authorization. All returns are
subject to UNFI’s verification for credit to be considered final.

 

2)     Supplier does not accept the return of the following:

 

a) Discontinued items,

 

b) Products that do not sell,

 

c) Retailer’s promotional or ad items,

 

d) Seasonal or Holiday merchandise,

 

e) Appliances or Media products, or

 

d) Consumer returns not authorized by the Manufacturer.

 

C.  Miscellaneous Information:

 

1) Restock fee – Supplier agrees not to charge Customer a restock fee on returns
or refused loads for cause, but reserves the right to deny credit/returns on
misordered products or products refused at time of delivery without cause.

 

2) Product Code Dates – Tony’s and Albert’s guarantees that dated perishables
will have the minimum expiration dates shown in this Exhibit A, Section 7A.
Supplier guarantees [***] on all non-perishable products. The product code date
policy applies to all store orders, per-opening store orders, and DC orders.

 

3) Supplier will accept the “mispick” and “return order” documents from Customer
in place of the standard UNFI credit request forms.

 

4) Customer agrees to specify damages, mispicks, and BNR on the AOC documents
submitted to Supplier.

 

 
4

--------------------------------------------------------------------------------

 

 

7. TONY’S AND ALBERT’S PRODUCTS

 

A.   Upon delivery, Tony’s and Albert’s guarantees the minimum shelf life for
each Product category listed below (however, there are item exceptions within
each category depending on the item and manufacturer).

 

1) [***]

 

2) [***]

 

3) [***]

 

4) [***]

 

5) [***]

 

6) [***]

 

7) [***]

 

B.     [***] are non-refundable except when damaged or unsalable due to
manufacture’s defect unless agreed upon by Vendor and Customer.

 

8. ACQUISITIONS. When taking over an account, Supplier will not assume
responsibility for: (i) perishable items, (ii) Products with less than [***]
shelf life or (iii) Products that are not offered in Supplier’s catalogue.
Responsibility for these Products is to be assumed by the Customer or the
Vendor.

 

 
5

--------------------------------------------------------------------------------

 

 

 

EXHIBIT B

 

Continuing Quality Guarantee

 

Supplier is committed to the distribution of safe, wholesome, high quality
Products. Supplier is a licensed and insured distributor of food and non-food
products and is not the manufacturer of most of the products (“Products”) it
sells to its customers (“Customers”). Supplier recognizes that its
Customers desire to provide consumers with Products that consistently meet and
exceed the highest safety, regulatory and quality standards. Supplier is
likewise committed to providing Products that meet and exceed these high
standards.  As such, Supplier endeavors to ensure that each of its vendors
(“Vendors”) share and embrace this same commitment to safety and quality. This
Continuing Quality Guarantee has been developed based on the notion that the
relationship between Supplier and Customer is one of distributor and customer.

 

Core Values:

 

Supplier has established a set of six Core Values that inspire our approach to
business. Supplier expects its suppliers to comply with a Code of Conduct that
demonstrates support of these same core values:

 

 

●

Integrity and respect in all of our actions

 

●

Trust and accountability in all relationships

 

●

Open and honest communication with employees

 

●

Profitable growth of the organization

 

●

A safe and healthy work environment

 

●

Social and environmental responsibility for the health of the planet

 

Representations and Warranties:

 

As a distributor, Supplier employs reasonable efforts to obtain representations
and warranties from its vendors that they comply with all local, state,
regional, provincial and federal regulations regarding the manufacture, storage,
transportation and distribution of food, food products and non-food products, in
addition to all applicable labeling regulations. As a general practice, Supplier
endeavors to purchase Products from Vendors that warrant that:

 

 

1)

All Products are manufactured, packaged, labeled, packed, shipped and invoiced
in compliance with the applicable requirements of federal, state and local laws,
regulations, ordinances and administrative orders and rules of the United States
and all other countries in which the Product is manufactured and that all
required labeling is affixed to Products and passed on to Supplier or its
customers;

 

 

2)

All Products are a) not adulterated or misbranded within the meaning of the
Federal Food, Drug and Cosmetic Act, as amended, and regulations adopted
thereunder (the “FD&C Act”); b) not articles that are prohibited, under the FD&C
Act or any successor thereto, from being introduced into interstate commerce; c)
not prohibited under any public health, safety or environmental laws, or any
other laws regulations or ordinances of any state or other government authority
which are applicable to such shipment or delivery; d) merchantable and fit for
their intended purpose, and will pass without objection in trade; and (e)
compliant with all applicable provisions of the Meat Inspection Act (“MIA”),
Poultry Product Inspection (“PPIA”) and/or Egg Product Inspection Act (“EPIA”),
including all applicable rules and regulations adopted thereunder.

 

 
1

--------------------------------------------------------------------------------

 

 

 

3)

If applicable, all advertising and promotional materials developed or provided
by Vendor for any Product will comply with all applicable requirements of
federal, state and local laws, regulations, ordinances and administrative orders
and rules of the United States and all other countries in which the Vendor does
business, including, without limitation and if applicable, those promulgated by
the U.S. Food and Drug Administration, the U.S. Department of Agriculture, the
U.S. Federal Trade Commission and the Environmental Protection Agency;

 

 

4)

Vendor a) verifies its product supply chains to evaluate and address risks of
human trafficking and slavery (and will disclose to Supplier whether a third
party conducted the evaluation for Vendor); b) audits its own vendors to
evaluate compliance with Vendor’s company standards (and will specify to
Supplier whether the audits are independent and unannounced); c) requires its
direct vendors to certify that the products they provide to Vendor comply with
the laws of the country in which the supplier does business; d) maintains
internal accountability standards for employees and contractors concerning human
trafficking and slavery; e) ensures that Vendor employees and management
responsible for supply chain management are trained to identify human
trafficking and slavery and how to mitigate risks within supply chains;

 

 

5)

Vendor and all employees and agents involved in the manufacturing, processing or
delivery of the Products will strictly adhere to all applicable federal, state
and local laws, regulations and prohibitions of the United States, its
territories and all countries in which the Product is produced with respect to
the operation of their production facilities and their other business and labor
practices, including but not limited to the California Transparency in Supply
Chains Act of 2010, and comply with existing local and federal laws regarding
slavery and human trafficking in the country or countries in which UNFI’s
business with Supplier is being conducted;

 

 

6)

All intellectual property or proprietary rights used by Vendor in connection
with the Products are owned by Vendor or Vendors has been properly authorized to
use such rights in connection with the Products and to sell the Products that
incorporate such proprietary rights to Supplier for use or further resale.

 

Notwithstanding that Supplier endeavors to obtain the above warranties from its
vendors, Supplier is not the manufacturer of the Products it distributes and
does not make any representations and/or warranties with respect to the
manufacture of such Products. EXCEPT AS SET FORTH IN THE AGREEMENT AND THE
EXHIBITS THERETO, SUPPLIER MAKES NO WARRANTIES, EXPRESS OR IMPLIED, INCLUDING
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, FOR THE
PRODUCTS IT DISTRIBUTES.

 

Food Safety:

 

Supplier considers Food Safety to be of the utmost importance. As such, Supplier
has a reputable auditing firm perform annual Third Party Good Manufacturing
Practices (GMP) Audits at its distribution centers, and all of its distribution
centers are certified by accredited Food Safety certifiers. In conjunction with
food safety, all Supplier divisions utilize accredited pest control services
that are aware of Supplier’s organic status, to monitor and report on regularly
scheduled facility visits and any pest issues that are detected.

 

 
2

--------------------------------------------------------------------------------

 

 

GFSI Standards Certification and HACCP Program:

 

Supplier’s Distribution Centers have HACCP plans and Supplier operates and
maintains its facilities in accordance therewith. Supplier has HACCP trained
personnel employed at each of its facilities, who are responsible for ensuring
the implementation of Supplier’s HACCP program.

 

Supplier has obtained certification to one of the GFSI-recognized programs
(“Safe Quality Foods” or “SQF”) at nearly all of its facilities company-wide.
Complete SQF Certification is anticipated during 2016.

 

Certified Organic Distributor:

 

In 2002, Supplier became the first coast-to-coast natural products company
certified in organic distribution. This certification by Quality Assurance
International, a USDA accredited organic certification organization, means that
Supplier meets the stringent standards of the USDA National Organic Program and
that Supplier has all the required systems in place to verify and maintain the
organic integrity of product through the entire supply chain.

 

Food Safety Evaluations and Site Visits by Customers:

 

Supplier shall make the facilities and warehouses that it owns and operates
available to Customer for complete GMP and food safety evaluations during
regular business hours and upon reasonable request.

 

Bioterrorism Act of 2002:

 

Supplier complies with the Bioterrorism Act of 2002 and requires its suppliers
and anyone making deliveries to or visiting its distribution centers to comply
with its strict requirements as well.

 

Recall Process:

 

Supplier understands that Customer expects to be provided with products that
consistently meet the highest health, safety and quality standards. Supplier, as
a distributor in the middle between its Vendors and its Customers, shall notify
Customer of a FDA classified recall as soon as practicable but in no event
longer than [***] from notification by its Vendor and in the case of a recall
that poses a serious health risk, Supplier shall provide such notice within
[***] from receipt of complete and necessary information from the supplier.
Supplier shall not be subject to any recall fees associated with any recalls or
market withdrawals, including fees, assessments, costs, and/or expenses incurred
and/or imposed by Customer associated with or resulting from a recall or market
withdrawal (“Recall Fees”). To the extent, however, that Supplier is able to
recover any Recall Fees from the Vendor or manufacturer, Supplier will pass the
recovered Recall Fees on to Customer.

 

This Continuing Quality Guarantee is the sole guarantee provided by Supplier and
supersedes any oral or prior document relating to the subject matter hereof.

 

 

3

 